IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs September 9, 2014

      LONNIE LANORRIS HOLLAND, JR. v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Davidson County
                    No. 2011-D-3597    Cheryl Blackburn, Judge


                No. M2014-00124-CCA-R3-PC - Filed October 3, 2014


The petitioner, Lonnie Lanorris Holland, Jr., appeals the Davidson County Criminal Court’s
denial of post-conviction relief from his 2012 guilty-pleaded conviction of second degree
murder. In the petition for post-conviction relief, the petitioner claimed that his guilty plea
was unknowing or involuntary and stemmed from the ineffective assistance of his counsel.
Because the record supports the post-conviction court’s denial of relief, we affirm its order.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which D. K ELLY
T HOMAS, J R., and T IMOTHY L. E ASTER, JJ., joined.

Ryan C. Caldwell, Nashville, Tennessee, for the appellant, Lonnie Lanorris Holland, Jr.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Assistant Attorney
General; Victor S. Johnson III, District Attorney General; and Brett Gunn, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

              The June 21, 2012 conviction judgment contained in the record shows that the
petitioner pleaded guilty to second degree murder and received a sentence of 15 years’
confinement. The petitioner’s timely petition for post-conviction relief claimed that he was
coerced into pleading guilty as a result of his trial counsel’s deficiencies in not challenging
a lineup identification and in not investigating or otherwise preparing the case.

              The post-conviction court conducted an evidentiary hearing. Exhibited to the
hearing was a transcript of the petitioner’s guilty plea submission hearing in which the
prosecutor stated the factual basis for a conviction. In September 2011, the victim and the
eyewitness to the homicide were washing cars on Clarksville Pike in Nashville when an
“SUV” pulled up, drove away, and then returned. The victim went to speak to the driver,
perhaps about the price of a car wash, and the eyewitness heard a gunshot. The eyewitness
turned in time to see the driver of the “SUV” shoot the victim again. He later identified the
petitioner as the shooter.

              The petitioner testified in the evidentiary hearing that his trial attorney “was
more leaning for me to take the plea instead of going through and fighting the case.” He
admitted that he “understood what was going on” and that his attorney advised him of
possible defenses. The petitioner testified, however, that his counsel should have moved to
suppress a lineup identification. He stated that the other persons in the lineup did not
resemble him at all.

               The petitioner said that he had an alibi defense and that he had informed
counsel that, at the time of the homicide, the petitioner was “home with [his] mother” after
he had picked up his two children from the babysitter. He said that counsel replied “that it
wouldn’t be a good enough of an alibi.”

               The petitioner opined that counsel’s lack of effort on his behalf stemmed from
the petitioner’s inability to give counsel “the full payment [all at] once.”

               On cross-examination, the petitioner admitted that counsel’s efforts to persuade
the petitioner to accept a plea offer consisted of counsel’s opining that the plea offer was a
good one. The petitioner said that he “really didn’t want to take the plea” but that counsel
“kept elaborating on if I don’t take this plea that I could be . . . getting a life sentence or sixty
years to life.” The petitioner admitted that his trial counsel did not yell or threaten the
petitioner. The petitioner testified that “it had me feeling like if I go to trial with him I don’t
think he’s going to give me his best fight.” He admitted that during his plea submission
hearing he told the judge that his trial counsel had done everything that the petitioner wanted
done and that counsel “did a pretty good job”; however, in the post-conviction hearing, he
branded these statements as lies. The petitioner posited that, after he went to prison and
reviewed cases in the law library, he decided that he “should have said something” during
the plea submission hearing. The petitioner testified that, because his plea was a best interest
plea, he believed he would have a subsequent opportunity to challenge the plea.

               The petitioner’s trial counsel testified that he had 35 years’ experience in a law
practice that was 99 percent criminal law in nature. He testified that he availed himself of
the State’s open-file discovery, participated in two preliminary hearings, utilized an
investigator from the beginning of the case, visited the homicide scene, took photographs,
and made diagrams. Counsel testified that he reviewed the collected materials with the

                                                 -2-
petitioner. Counsel believed that, had the petitioner been convicted following a trial, his
sentencing prognosis was grim because the petitioner was on probation for a manslaughter
conviction at the time of the offense. Counsel denied ever telling a client to accept a plea
offer; instead, he counseled clients to think about any offer in view of the risks. Counsel
stated that he told the petitioner why he thought the plea offer was fair. Counsel reminded
the court that counsel was not dealing with a “rookie,” that the petitioner “had been through
the system,” and that he and the petitioner “had a very good working relationship.” Counsel
testified that he absolutely did not pressure the petitioner.

               Counsel stated that had the case developed further toward a trial, he would
have moved to suppress the lineup identification. Counsel testified, however, that he did not
feel he would prevail on such a motion because the possible taint in the witness’s
identification did not occur by the hand of law enforcement personnel. Also, counsel was
concerned that filing the motion to suppress would cause the State to withdraw the plea offer.

                Counsel testified that he told the petitioner that, in his experience as a criminal
defense lawyer, alibi defenses are “very weak.” He expressed the view that when a “good”
alibi exists, the case does not go to trial. Counsel stated that, even had the case gone to trial,
he would not have advanced an alibi defense because it was a “straight up eyewitness I.D.
case” and that he told the petitioner as much.

               Counsel branded as “insulting” the claim that he had lost interest in the case
because he had not been paid in full. Counsel explained that he knew the petitioner and his
family, that the family “was paying on the fee,” and that the arrangement was satisfactory
with him.

                The post-conviction court entered an extensive order denying relief. The court
ruled that the petitioner failed to establish that he was prejudiced by counsel’s failure to move
to suppress the lineup identification or his failure to pursue an alibi defense. Also, the court
found that counsel reviewed the evidence with the petitioner and that the petitioner
understood the consequences of his plea. The court accredited the testimony of trial counsel.
The court further ruled that the petitioner failed to prove that his plea was unknowing or
involuntary. The court recounted the plea colloquy which bespoke a knowing, voluntary, and
intelligent guilty plea offered by a competent defendant.

              Post-conviction relief is available only “when the conviction or sentence is void
or voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” T.C.A. § 40-30-103 (2006). A
post-conviction petitioner bears the burden of proving his or her allegations by clear and
convincing evidence. Id. § 40-30-110(f). On appeal, the appellate court accords to the

                                                -3-
post-conviction court’s findings of fact the weight of a jury verdict, and these findings are
conclusive on appeal unless the evidence preponderates against them. Henley v. State, 960
S.W.2d 572, 578-79 (Tenn. 1997); Bates v. State, 973 S.W.2d 615, 631 (Tenn. Crim. App.
1997). By contrast, the post-conviction court’s conclusions of law receive no deference or
presumption of correctness on appeal. Fields v. State, 40 S.W.3d 450, 453 (Tenn. 2001).

              To establish entitlement to post-conviction relief via a claim of ineffective
assistance of counsel, the post-conviction petitioner must affirmatively establish first that
“the advice given, or the services rendered by the attorney, are [not] within the range of
competence demanded of attorneys in criminal cases,” see Baxter v. Rose, 523 S.W.2d 930,
936 (Tenn. 1975), and second that his counsel’s deficient performance “actually had an
adverse effect on the defense,” Strickland v. Washington, 466 U.S. 668, 693 (1984). In other
words, the petitioner “must show that there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different.” Id. at 694.

                Should the petitioner fail to establish either deficient performance or prejudice,
he is not entitled to relief. Strickland, 466 U.S. at 697; Goad v. State, 938 S.W.2d 363, 370
(Tenn. 1996). Indeed, “[i]f it is easier to dispose of an ineffectiveness claim on the ground
of lack of sufficient prejudice, . . . that course should be followed.” Strickland, 466 U.S. at
697.

               When reviewing a claim of ineffective assistance of counsel, we will not grant
the petitioner the benefit of hindsight, second-guess a reasonably based trial strategy, or
provide relief on the basis of a sound, but unsuccessful, tactical decision made during the
course of the proceedings. Adkins v. State, 911 S.W.2d 334, 347 (Tenn. Crim. App. 1994).
Such deference to the tactical decisions of counsel, however, applies only if the choices are
made after adequate preparation for the case. Cooper v. State, 847 S.W.2d 521, 528 (Tenn.
Crim. App. 1992).

              In the context of a guilty plea, the petitioner must establish that “counsel’s
constitutionally ineffective performance affected the outcome of the plea process” by
establishing “a reasonable probability that, but for counsel’s errors, he would not have
pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59
(1985); see Hicks v. State, 983 S.W.2d 240, 246 (Tenn. Crim. App. 1998).

                Apart from whether a guilty plea is the product of ineffective assistance of
counsel, it is invalid if otherwise made unknowingly or involuntarily. “Whether a plea was
knowing and voluntary is an issue of constitutional dimension because ‘the due process
provision of the federal constitution requires that pleas of guilty be knowing and voluntary.’”
State v. Wilson, 31 S.W.3d 189, 194 (Tenn. 2000) (quoting Johnson v. State, 834 S.W.2d

                                               -4-
922, 923 (Tenn. 1992)). A plea “may not be the product of ‘[i]gnorance, incomprehension,
coercion, terror, inducements, [or] subtle or blatant threats.” Wilson, 31 S.W.3d at 195
(quoting Boykin v. Alabama, 395 U.S. 238, 242-43 (1969)); see also State v. Mellon, 118
S.W.3d 340, 345 (Tenn. 2003) (citing Blankenship v. State, 858 S.W.2d 897, 904
(Tenn.1993)).

             Both claims of ineffective assistance of counsel and involuntary guilty plea are
mixed questions of law and fact. Lane v. State, 316 S.W.3d 555, 562 (Tenn. 2010); State v.
Honeycutt, 54 S.W.3d 762, 766-67 (Tenn. 2001); State v. Burns, 6 S.W.3d 453, 461 (Tenn.
1999). When reviewing the application of law to the post-conviction court’s factual findings,
our review is de novo, and the post-conviction court’s conclusions of law are given no
presumption of correctness. Fields, 40 S.W.3d at 457-58; see also State v. England, 19
S.W.3d 762, 766 (Tenn. 2000).

              In the present case, the record supports the post-conviction court’s
determination that the petitioner failed to establish any of his claims by clear and convincing
evidence. In short, the petitioner did not prove that his trial counsel was ineffective.
Moreover, the accredited testimony of counsel detailed the persistent and thorough efforts
of an experienced defense attorney. Also, the petitioner did not prove that his guilty plea was
unknowing or involuntary – whether as the result of counsel’s assistance or otherwise.

              As a result, we affirm the order of the post-conviction court.

                                                    _________________________________
                                                    JAMES CURWOOD WITT, JR., JUDGE




                                              -5-